Motion by petitioner to compel the respondents to accept his notice of appeal either from the decree of the Surrogate’s Court, Westchester County, made on November 1, 1960 or from the decree made on February 1, 1961, resettling the prior decree, granted with respect to the notice of appeal from the decree of February 1, 1961. This later decree superseded the earlier one. Cross motions by respondents to dismiss petitioner’s notices of appeal from both decrees granted with respect to the first decree and denied with respect to the second decree. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.